DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending and examined in this office action.

	Per claim 16, “a computer-readable storage medium” is interpreted as a non-transitory medium, based on applicant’s specification paragraph [0071].

				Claim clarity issues
Per claim 3, applicant is advised to amend “the running performance” to “running performance” for more clarity.
Per claim 13, applicant is advised to amend “the structure” to “structure” for more clarity.
	Per claim 13, applicant is advised to amend “the profiling results” to “the performance results” for more clarity.
	Claim 14 is objected because it appears to be incomplete.
	Claim 15 is missing a period at the end.
Per claims 18 and 19, applicant is advised to amend “the running performance” to “the running performance data” for more clarity.
Per claim 19, applicant is advised to amend “Kth revised workflow graph” to “Kth optimized workflow graph” for more clarity.
	Per claim 20, applicant is advised to correct spelling errors of “exeuciton” and “determinaiton”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.  Claims 11-15 disclose a “system”, but fails to disclose any physical element of the system, the components of the system include a user interface, a definition parser, a  pipeline assembler and an execution pipeline, all of which can be interpreted as software modules. Only if at least one of the claimed elements of the system is a physical part of a device can the system as claimed constitute part of a device or combination of devices to be a machine within the meaning of 101. As the elements can be construed as software only, the claims fail to fall within a statutory category of invention (See MPEP 2106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US PGPUB 2010/0125826) hereinafter Rice, in view of Velzen et al. (US PGPUB 2011/0225565) hereinafter Velzen.

Per claim 1, Rice discloses “a method comprising: receiving an artificial intelligence system scenario definition file from a user; parsing the definition file and building an application workflow graph for the AI system; automatically generating, from the workflow graph, application executable binary code implementing the AI system; and outputting the application executable binary code to the user” (Fig. 5; paragraphs [0004][0022][0027][0028]; a workflow engine (a definition parser) is configured to parse a mashup definition (artificial intelligence system scenario definition file) received from a remote server to identify distinct units of execution; a development environment (user interface) provides a means by which a user can create, edit, run and save Web mashups; a web mashup is displayed as graphic representations of the components (application workflow graph) within the context of a graphical user interface (GUI) provided by development environment; executable versions (application executable binary code) of the identified components (which implement the mashup system) are then generated; then user can execute the executable components; paragraph [0046]; a mashup application implements AI functions such as placing pushpins on a map based on the geographic coordinates returned from another component).
	Rice does not explicitly teach “mapping the application workflow graph to an execution pipeline”. However, Velzen suggests the above (paragraphs [0026][0032][0047][0082]; a workflow can be constructed from a workflow description (definition file), the workflow comprises a set of interrelated nodes (application workflow graph) representing tasks can be executed incrementally from start to finish; based on task dependency, assigning (mapping) the tasks for sequential and concurrent execution across multiple processors and computers (execution pipeline); various factors (time, cost) can be considered by the schedule component that govern when, where, and how tasks are scheduled for execution to optimize workflow execution). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rice and Velzen to assign (mapping) the tasks of a workflow for sequential and concurrent execution across multiple processors and computers (execution pipeline), so the execution of the workflow is optimized based on one or more factors.

Per claim 6, Rice further suggests “wherein building the application workflow graph for the AI system further comprises selecting at least one of: topology, one or more algorithms, one or more deep neural networks, and component parameters” (paragraph [0047]; parsing the mashup definition file to determine dependencies between identified components and parameters of the identified components).

Per claim 7, Velzen further suggests “wherein the AI system scenario definition file includes a performance target, and wherein parsing the definition file further comprises identifying an optimization target for the AI system” (paragraphs [0026][0032][0053]; a workflow can be constructed programmatically from parsing a workflow description (scenario definition file); the workflow is optimized based on one or more specified factors (time and cost); it would have been obvious that the user can specify one or more factors (optimization target) in the workflow description, in order to optimize the workflow).

Per claim 8, Velzen further suggests “iteratively optimizing the workflow graph to achieve the optimization target” (paragraphs [0026][0032][0052][0053]; a workflow can be constructed programmatically from parsing a workflow description (scenario definition file); the workflow is optimized based on one or more specified factors (time and cost); workflow scheduling can be adjust dynamically based on received dynamic context information; for example, scheduling can be altered based on load information associated with one or more processors and machines (i.e. the workflow is adjust multiple time (iteratively optimized) to achieve the one or more factors)).

Per claim 9, Rice and Velzen suggest “wherein application workflow graph to an execution pipeline further comprises obtaining one or more building blocks from a component library and including them in the execution pipeline” (Rice, paragraphs [0047][0049]; parsing the mashup definition file to identify components, and receiving component code files from a remote server (component library); Velzen, paragraphs [0026][0032][0047][0082]; the workflow comprises a set of interrelated nodes (application workflow graph) representing tasks (components) can be executed incrementally from start to finish; based on task dependency, assigning (mapping) the tasks for sequential and concurrent execution across multiple processors and computers (execution pipeline)).

Claim 11 is a system that performs the method of claim 1. Thus, claim 11 is rejected under similar rationales as claim 1.
Claim 16 is rejected under similar rationales as claim 1.

Claims 2, 3, 5, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rice and Velzen, and in view of Vasil et al. (US PGPUB 2011/0131448) hereinafter Vasil.

Per claim 2, Rice does not explicitly teach “wherein the execution pipeline includes one or more building blocks, and further comprising collecting performance results of each of the building blocks of the execution pipeline when run in a runtime environment”. However, Vasil suggests the above (paragraphs [0063][0065][0066]; monitoring tools providing real-time status of the operation of the workflow system; distributed workflow controller  to monitor operation of the task server processes running on the task servers; each task server process entry  includes a task server process identifier, last ping time data, CPU utilization data; statistical tools are capable of generating reports which enable the user to analyze performance and perhaps dynamically adjust or fine-tune particular aspects of the workflow system). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rice, Velzen and Vasil to collect performance results of tasks of a workflow being executed in a runtime environment, so the workflow system can be dynamically adjusted for better performance and resource consumption.

Per claim 3, Rice further discloses “wherein the application workflow graph has a structure and one or more parameters” (Fig. 5; paragraphs [0028][0047]; a workflow with graphical representations and parameters); Velzen further suggests “adjusting at least one of the structure or parameters of the workflow graph, based on the running performance of one or more of the building blocks of the execution pipeline, to generate a first optimized workflow graph” (paragraph [0052]; context information can be provided dynamically such that scheduling can be adjusted in real time in response to dynamic context information; for example, scheduling (task execution parameters) can be altered based on load information (running performance) associated with one or more processors and machines); “mapping the first optimized workflow graph to a corresponding execution pipeline” (paragraphs [0026][0032][0047][0082]; the workflow comprises a set of interrelated nodes (application workflow graph) representing tasks can be executed incrementally from start to finish; based on task dependency and context information, assigning (mapping) the tasks for sequential and concurrent execution across multiple processors and computers (execution pipeline)).

Per claim 5, Vasil further suggests “wherein the performance results include at least one of system performance, deep learning algorithm performance and resource utilization” (paragraphs [0063][0065][0066]; monitoring tools providing real-time status of the operation of the workflow system; distributed workflow controller  to monitor operation of the task server processes running on the task servers; each task server process entry  includes a task server process identifier, last ping time data, CPU utilization data).

Per claim 12, Rice does not explicitly teach “a runtime environment interface, configured to run the executable binary code in a runtime environment, the runtime environment interface including a profiler, configured to collect performance results for the binary code when run in the runtime environment”. However, Vasil suggests the above (paragraphs [0044][0063][0065][0066]; a control logic (a runtime environment interface) manages execution of the tasks among the task server processes; monitoring tools providing real-time status of the operation of the workflow system; distributed workflow controller to monitor operation of the task server processes running on the task servers; each task server process entry  includes a task server process identifier, last ping time data, CPU utilization data (performance results)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rice, Velzen and Vasil to collect performance results of tasks of a workflow being executed in a runtime environment, so the workflow system can be dynamically adjusted for better performance and resource consumption.

Per claim 13, Velzen further suggests “an optimizer, coupled to the profiler, configured to:
receive the performance results; and adjust the structure or parameters of the workflow graph based on the profiling results” (paragraph [0052]; context information can be provided dynamically such that scheduling can be adjusted in real time in response to dynamic context information; for example, scheduling (task execution parameters) can be altered based on load information (performance results) associated with one or more processors and machines).

Per claim 15, Rice does not explicitly teach “a runtime environment, the runtime environment including a profiling probe configured to continuously collect running performance and statistics of each building block of the execution pipeline”. However, Vasil suggests the above (paragraphs [0044][0063][0065][0066]; a control logic (a runtime environment) manages execution of the tasks among the task server processes; monitoring tools (profiling probe) providing real-time status of the operation of the workflow system; a distributed workflow controller to monitor operation of the task server processes running on the task servers; each task server process entry  includes a task server process identifier, last ping time data, CPU utilization data (performance results)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rice, Velzen and Vasil to collect performance results of tasks of a workflow being executed in a runtime environment, so the workflow system can be dynamically adjusted for better performance and resource consumption.

Claims 17 and 18 are rejected under similar rationales as claims 2-3.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rice and Velzen, and in view of LeRoux et al. (US PGPUB 2011/0154305) hereinafter LeRoux.

Per claim 10, Rice disclose providing the (AI) system scenario definition file, Rice does not explicitly teach “wherein the (AI) system scenario definition file specifies a running environment, and further comprising generating the application executable binary code for the specified running environment”. However, LeRoux suggests the above (claim 1, paragraph [0031]; a configuration file (system scenario definition file) may include specification of one or more options for compiling of the source application, such as which device platforms (running environment) for which application  is to be compiled; then the source application is compiled, the compile server outputs an executable native application for the target device platform (application executable binary code for the specified running environment)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rice, Velzen and LeRoux to allow a user to specify a target platform in the definition file, so the application can be compiled to execute on different platforms based on the user’s selection (more flexibility).

Objected Claims
Claims 4 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Bowers et al. (US PGPUB 2016/0358103) disclose a method of machine learner workflow processing. a workflow execution engine can receive an interdependency graph of operator instances for a workflow run. The workflow execution engine can assign one or more computing environments from a candidate pool to execute the operator instances based on the interdependency graph. The workflow execution engine can generate a schedule plan of one or more execution requests associated with the operator instances. The workflow execution engine can distribute code packages associated the operator instances to the assigned computing environments. 

Wakeling  et al. (US PGPUB 2010/0211953) disclose a method for managing task execution includes: receiving a specification of a plurality of tasks to be performed by respective functional modules; processing a flow of input data using a dataflow graph that includes nodes representing data processing components connected by links representing flows of data between data processing components; in response to at least one flow of data provided by at least one data processing component, generating a flow of messages; and in response to each of the messages in the flow of messages, performing an iteration of a set of one or more tasks using one or more corresponding functional modules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193